1 Reported in 207 N.W. 616.
Action for divorce here on plaintiff's appeal from an order, the nature of which will appear later. The present opinion follows the return made by appellant to an order, made by the court on its own motion, to show cause why the appeal should not be dismissed.
The case has not been tried on the merits. The order sought to be reviewed by this appeal denied plaintiff's application for suit money, attorney's fees and alimony during the pendency of the action; gave her the custody of one of the two minor children and defendant the custody of the other during the pendency of the action; and dissolved a previous order restraining defendant from in any way interfering with plaintiff or her children or from disposing of any of his property.
Insofar as the order denies the application for monetary relief pending the action, it denies a "provisional remedy" and so it is appealable under G.S. 1923, § 9498, subd. 2. Schuster v. Schuster, 84 Minn. 403, 87 N.W. 1014. Otherwise the order is not appealable for it is not final, does not involve the merits of the action, or deny to either party, even temporarily, an absolute right. It follows that the appeal must be dismissed except as to the order denying plaintiff's motion for monetary relief pendente lite.
So ordered. *Page 285